Citation Nr: 1109295	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the Veteran who served on active duty from May 1953 to March 1956 and from January 1958 to August 1975.  He died in August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Salt Lake City, Utah RO, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

On October 22, 2009, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in August 2007 at the age of 73.  The immediate cause of death was reported as cardiopulmonary arrest due to small bowel cancer; listed as a significant condition contributing to death was diabetes mellitus, type 2.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, rated as 20 percent disabling; peptic ulcer disease, rated as 10 percent disabling; and a right radial head fracture, rated as 0 percent disabling.  

3.  The Veteran's service-connected peptic ulcer disease was as likely as not a contributing cause of his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record indicates that the Veteran served on active duty from May 1953 to March 1956 and from January 1958 to August 1975.  

The record reflects that the Veteran died in August 2007, at the age of 73.  A certificate of death, dated in August 2007, shows that the Veteran's death was attributed to cardiopulmonary arrest due to small bowel cancer.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, rated as 20 percent disabling; peptic ulcer disease, rated as 10 percent disabling; and fracture of the right radial head, rated as 0 percent disabling.  

VA treatment records show that the Veteran was admitted to a VA hospital in May 2003 with a 2 to 3-week history of abdominal cramping, change in bowel habits, diarrhea and a 12 to 14-pound weight loss.  He also reported that he had had nausea and vomiting for the past 3 to 4 days.  A colonoscopy revealed a near obstructing mass in the colon.  The Veteran underwent colon resection and an exploratory laparotomy with a right hemicolectomy.  It was subsequently discovered that he had a perforated duodenum; therefore, he also underwent repair of a duodenal leak.  The Veteran was discharged in June 2003; the discharge diagnoses were colon cancer and duodenal perforation.  In March 2006, the Veteran was hospitalized and treated for diverticulitis.  

The records further show that the Veteran was admitted to a VA hospital in October 2006 for the removal of pancreatic cyst; during that procedure, the Veteran was found have a large duodenal mass.  The Veteran was subsequently followed at the oncology clinic for duodenal cancer, as well as history of colon cancer and prostate cancer.  In January 2007, the Veteran was seen at the hematology/oncology clinic for evaluation of the cancer of the duodenum and consultation regarding a course of treatment.  In an addendum to the above report, dated January 17, 2007, it was noted that the Veteran was status-post resection, although his recent PET scan demonstrated residual disease, with what appeared to be a malignant pleural effusion as well as a mesenteric mass and retrogastric nodes as well as active portacaval nodes.  He therefore appeared to have stage IV disease; the examiner noted that the disease did not appear curable, though further intervention might improve survival outcome.  The Veteran subsequently received several rounds of chemotherapy.  During a clinic visit in July 2007, it was noted that the Veteran was treated with two cycles of palliative folfire; however, this was not well tolerated and included intensive care unit admission for urosepsis.  After that, he declined any further chemotherapy.  It was further noted that, his last CT scan done in April 2007 had not shown significant evidence of metastatic disease.  The records indicate that the Veteran's condition progressively declined and he was admitted to hospice care early in August 2007; shortly thereafter, he died.  

In December 2008, the Veteran's claims folder was referred to a VA examiner for review and an opinion regarding any relationship between the Veteran's death and his service-connected diabetes mellitus.  The examiner noted that the original death certificate, dated August 27, 2007, noted that cause of death as cardiopulmonary arrest, small bowel cancer.  There was an amended certificate of death, dated July 14, 2008, listing the cause of death as cardiopulmonary arrest, diabetes mellitus type 2, and small bowel cancer.  The examiner further noted that there was no record of diabetes in 2005; the Veteran was listed as having developed diabetes after his procedure in 2006 for the duodenal carcinoma.  The examiner observe that it appears that the Veteran was on glipizide for his diabetes but no other treatment and again she did not find anywhere where his blood sugars were out of control; nor does it appear that any potential complications of diabetes were contributing significantly to his decline.  The examiner stated that, with the above evidence and hematology/oncology opinion that the metastatic small bowel cancer was the only obvious cause for the Veteran's decline, it does appear that his prolonged illness and eventual death was clearly related to his metastatic small bowel cancer.  The examiner further stated that his diabetes appears to have been mild and not causing significant complications that would contribute to or cause his death.  Therefore, she concluded that it was less likely than not that the Veteran's service-connected diabetes mellitus caused or contributed to the Veteran's death from cardiopulmonary arrest and small bowel cancer.  

Submitted in support of the appellant's claim is a medical statement from S.J.S., M.D., with the oncology division at the Salt Lake VAMC, dated in March 2009, indicating that the Veteran had been his patient at the VA clinic until he passed away in August 2007.  Dr. S.J.S. noted that the Veteran had a previous history of peptic ulcer disease and he was service connected for duodenal ulcer; the Veteran subsequently passed away due to metastatic adenocarcinoma of the small bowel, which was an unusual and rare cancer.  Dr. S.J.S. explained that, while there was no known causal relationship, there were studies suggesting a possible association.  He identified one study that had shown a higher incidence of a history of peptic ulcer disease among patients who had small bowel cancer.  Dr. S.J.S. concluded that there may be a significant relationship between the history of peptic ulcer disease and adenocarcinoma of the small bowel.  

Of record is copy of an internet article from Dr. James G. Fox, dated in May 2009, indicating that he had had a long-standing research interest in infectious diseases of the gastrointestinal tract and their oncogenic potential.  In the article, he suggested that there is a link between helicobacter mustelae in ferret gastric mucosa to include ulcers and multifocal gastritis as directly linked to gastric adenocarcinoma and MALT lymphoma.  Another internet article, which is also authored by Dr. Fox, reported that the H. pylori microbe that causes most ulcers is also a leading cause of gastric cancer.  

In April 2009, the Veteran's claims folder was referred to the VA examiner who provided the opinion in December 2008 for review and an opinion regarding any relationship between the Veteran's death and his service-connected peptic ulcer disease.  The examiner noted that the Veteran received treatment on several occasions in service for symptoms of duodenal ulcer; and, he was service connected for duodenal ulcer.  There was not much in the intervening years describing the duodenal ulcer.  In June 2003, the Veteran had surgery for colon cancer.  An EGD done in October 2006 revealed duodenal cancer and he subsequently had a Whipple procedure; he had nodal involvement found and was at least T4 N1 MX.  The Veteran received treatment for this condition, but ultimately died in August 2007.  The reviewer noted that, review of the literature did not provide much in the way of evidence of a connection.  She stated that it was difficult in that the cancers are so rare.  The examiner explained that the Veteran certainly did have documented duodenal ulcers severe enough to cause bleeding back in the 1960s, and had some evidence of ulcer in the 1970s.  It was unclear whether he continued to have problems with ulcers through the 1980s and 1990s.  The examiner stated, in any event, "we really do not have any definitive or even plausible evidence to report that duodenal ulcers cause small bowel cancer."  The examiner, therefore, concluded that it was less likely as not that the Veteran's service-connected duodenal ulcer disease/peptic ulcer disease caused or contributed to the Veteran's cause of death from cardiopulmonary arrest and small bowel cancer.  

At her personal hearing in October 2009, the appellant reported that after the Veteran had surgery in October 2006, and he was discovered to have stomach cancer, his case was turned over to Dr. S.J.S. who treated him until he died in August 2007.  It was argued that Dr. S.J.S.'s opinion was based on a firsthand knowledge of the Veteran's condition rather than a simple review of the claims folder as was done by the VA doctor who provided the negative opinion.  

II.  Analysis

The appellant contends that service connection is warranted for the cause of the Veteran's death.  

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  

A contributory cause of death is inherently not one related to the principal cause.  In order to constitute a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such situations, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4) (2010); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010).  

As noted above, in order to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service- connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Veteran died in August 2007 of small bowel cancer.  The evidence of record demonstrates that the small bowel cancer was first objectively demonstrated more than three decades after he completed active service.  It is not otherwise contended.  Rather, the appellant contends that the small bowel cancer resulted from the Veteran's service-connected peptic ulcer disease.  

A review of the claims files indicates that there are medical opinions both favorable and unfavorable to a link between the Veteran's service-connected peptic ulcer disease and the development of small bowel cancer, the disease that caused his death.  In support of her claim, the appellant submitted a medical opinion from the Veteran's treating physician, an oncologist at a VAMC, Dr. S.J.S., as well as medical literature excerpts.  There is also an opinion by a VA physician that goes against the claim.  This physician determined that it was less likely as not that the Veteran's service-connected duodenal ulcer disease/peptic ulcer disease caused or contributed to the Veteran's cause of death from small bowel cancer.  

The Board acknowledges that there are conflicting opinions as to the link between the Veteran's peptic ulcer disease and his small bowel cancer, and also finds that the VA physicians rendering the opinions had reviewed medical records as well as medical literature prior to providing their opinion evidence.  The Board finds no grounds for favoring one opinion over the other.  However, the Board notes that Dr. S.J.S. is an oncologist and had been treating the Veteran prior to his death.  Moreover, while the VA examiner provided a negative opinion, she stated that it was difficult to articulate an opinion because small bowel cancers are so rare; and, she acknowledged that the Veteran did have documented duodenal ulcers severe enough to cause bleeding back in the 1960s and had evidence of ulcers in the 1970s.  The VA examiner also acknowledged that there were studies suggesting a possible association between gastric ulcers and the development of small bowel cancer.  

The Board, after having reviewed the record, finds that the evidence is in relative equipoise as to whether the Veteran's peptic ulcer disease contributed to his fatal small bowel cancer.  While Dr. S.J.S.'s opinion appears to be somewhat equivocal, the April 2009 opinion by the VA reviewer appears to be no less equivocal.  It appears that there is very little information in the medical community regarding a possible relationship between peptic ulcer disease and small bowel cancer.  Nevertheless, the Board is persuaded by the research Dr. S.J.S. referred to, which showed a higher incidence of a history of peptic ulcer disease among patients who had small bowel cancer.  The Board recognizes that the limits of medical knowledge are sometimes such that a medical expert is left only with his/her best conjecture as to connections between disease processes.  Here, because of the benefit-of-the-doubt rule, the Board finds that the appellant's claim should be granted.  Accordingly, entitlement to service connection for the cause of the Veteran's death is in order.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


